We are of opinion that the verdict of $1,500 damages is excessive. Judgment and order reversed and a-new trial granted, with costs to abide the event, unless within twenty days plaintiff shall file a stipulation consenting that the verdict be reduced to $1,000. In the event of such stipulation the judgment and order are unanimously affirmed, without costs. (See memorandum in Smith v. Huntington Lumber & Coal Co., decided herewith, post, p. 807.)
Kelly, P. J., Rich, Manning, Kelby and Kapper, JJ., concur.